                         THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

 RICHARD C. WALLACE,

                                               Plaintiff, Case No. 19-2282-CM

 vs.

 MIDLAND CREDIT MANAGEMENT, INC.,

                                             Defendant.


                            STIPULATED PROTECTIVE ORDER

        The parties agree that during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree certain categories

of such information should be treated as confidential, protected from disclosure outside this

litigation, and used only for purposes of prosecuting or defending this action and any appeals.

The parties jointly request entry of a protective order to limit the disclosure, dissemination, and

use of certain identified categories of confidential information.

        The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because documents and information have been and may be

sought, produced or exhibited by and among the parties to this action which represent, relate to,

reflect and/or contain trade secrets, confidential research, development, technology or other

proprietary information belonging to the Defendants, as well as financial and account information,

personal income, personal identifying information, and credit and collection information related

to Plaintiff.



                                                  1
       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter, collectively, “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use are restricted by statute or could potentially

cause harm to the interests of the disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents:

               (a)     trade secrets;

               (b)     confidential research, development, technology or other proprietary

information;

               (c)     financial and account information, personal income, personal identifying

information, and credit and collection information; and

               (d)     Records whose disclosure is otherwise restricted by statute, a privilege

recognized by law, or the terms of a pre-existing agreement or court order.

                                                 2
Information or documents that are available to the public may not be designated as Confidential

Information.

       3.      Form and Timing of Designation.              The producing party may designate

documents as containing Confidential Information and therefore subject to protection under this

Order by marking or placing the words “CONFIDENTIAL” (hereinafter, “the marking”) on the

document and on all copies in a manner that will not interfere with the legibility of the document.

As used in this Order, “copies” includes electronic images, duplicates, extracts, summaries, or

descriptions that contain the Confidential Information. The marking will be applied prior to or at

the time the documents are produced or disclosed. Applying the marking to a document does not

mean that the document has any status or protection by statute or otherwise except to the extent

and for the purposes of this Order. Copies that are made of any designated documents must also

bear the marking, except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney or party appearing pro se thereby certifies that

the document contains Confidential Information as defined in this Order.

       4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is

promptly asserted after discovery of the inadvertent failure. If a party designates a document as

Confidential Information after it was initially produced, the receiving party, on notification of the

designation, must make a reasonable effort to assure that the document is treated in accordance

                                                  3
with the provisions of this Order, and upon request from the producing party certify that the

designated documents have been maintained as Confidential Information.

       5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time after receipt of the deposition

transcript. Such designation must be specific as to the portions of the transcript and/or any

exhibits to be protected. The Parties shall have 21 days from the date a deposition is taken, or 14

days from the date a deposition transcript is received, whichever date is greater, to serve a notice

to all parties designating portions as Confidential Information as defined in Paragraph 2 or 3. Until

such time, all deposition testimony shall be treated as Confidential Information. To the extent any

designations are made on the record during the deposition, the designating party need not serve a

notice re-designating those portions of the transcript as Confidential Information. Any party may

challenge any such designation in accordance with Paragraph 8 of this Order.

       6.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

               (1)     The parties to this litigation, including any employees, agents, and
                       representatives of the parties, but only to the extent counsel
                       determines in good faith that the employee’s assistance is




                                                 4
                       reasonably necessary to the conduct of the litigation in which the
                       information is disclosed;1

               (2)     Counsel for the parties and employees and agents of counsel;

               (3)     The court and court personnel, including any special master
                       appointed by the court, and members of the jury;

               (4)     Court reporters, recorders, and videographers engaged for deposi-
                       tions;

               (5)     Any mediator appointed by the court or jointly selected by the
                       parties;

               (6)     Any expert witness, outside consultant, or investigator retained
                       specifically in connection with this litigation, but only after such
                       persons have completed the certification contained in Attachment
                       A, Acknowledgment and Agreement to be Bound;

               (7)     Any potential, anticipated, or actual fact witness and his or her coun-
                       sel, but only to the extent such confidential documents or
                       information will assist the witness in recalling, relating, or
                       explaining facts or in testifying;

               (8)     The author or recipient of the document (not including a person who
                       received the document in the course of the litigation);

               (9)     Independent providers of document reproduction, electronic discov-
                       ery, or other litigation services retained or employed specifically in
                       connection with this litigation; and

               (10)    Other persons only upon consent of the producing party and on such
                       conditions as the parties may agree. In no case shall information designated
                       “Confidential,” or any information contained in, or derived from any such
                       materials, be disclosed to any attorney whose office or firm has not entered

1
 If the confidential documents contain highly sensitive trade secrets or other highly sensitive com-
petitive or confidential information, and disclosure to another party would result in demonstrable
harm to the disclosing party, the parties may stipulate or move for the establishment of an
additional category of protection (e.g., Attorneys’ Eyes Only) that prohibits disclosure of such
documents or information to that category or that limits disclosure only to specifically designated
in-house counsel or party representative(s) whose assistance is reasonably necessary to the conduct
of the litigation and who agree to be bound by the terms of the Order.

                                                 5
                       an appearance in this lawsuit.

               (c)     Control of Documents.           The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order.

               (d)     Recipients of Confidential Information.        All persons receiving any or all

documents produced pursuant to this Order shall be advised of their confidential nature. All

persons to whom confidential information and/or documents are disclosed are hereby enjoined

from disclosing same to any person except as provided herein, and are further enjoined from using

same except in the preparation for and trial of the above-captioned action between the named

parties thereto. No person receiving or reviewing such confidential documents, information or

transcript shall disseminate or disclose them to any person other than those described above in

Paragraph 7(b) and Paragraph 7(c) and for the purposes specified, and in no event shall such person

make any other use of such document or transcript.

       7.      Filing of Confidential Information.          If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public disclosure,

such as: (a) filing a redacted document with the consent of the party who designated the document

as confidential; or (b) seeking permission to file the document under seal by filing a motion for

leave to file under seal in accordance with D. Kan. Rule 5.4.6. Nothing in this Order will be

construed as a prior directive to allow any document to be filed under seal. The mere designation

of information as confidential pursuant to this Order is insufficient to satisfy the court’s

requirements for filing under seal in light of the public’s qualified right of access to court dockets.

                                                   6
The parties understand that the requested documents may be filed under seal only with the

permission of the court after proper motion. If the motion is granted and the requesting party

permitted to file the requested documents under seal, only counsel of record and unrepresented

parties will have access to the sealed documents. Pro hac vice attorneys must obtain sealed

documents from local counsel.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, though, the objecting party must meet and confer

in good faith to resolve the objection informally without judicial intervention. A party that elects

to challenge a confidentiality designation may file a motion that identifies the challenged material

and sets forth in detail the basis for the challenge; the parties are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such a

motion, but such a conference is not mandatory. The burden of proving the necessity of a confi-

dentiality designation remains with the party asserting confidentiality. Until the court rules on

the challenge, all parties must continue to treat the materials as Confidential Information under the

terms of this Order.

       9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

                                                  7
trial.

         10.   Obligations on Conclusion of Litigation.

               (a)    Order Remains in Effect.         Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

               (b)    Return of Confidential Documents. The termination of this litigation

shall not relieve the parties from the obligation to maintain the confidentiality of Confidential

Information, unless the parties otherwise agree or the Court orders or permits otherwise. Upon

the final disposition of this litigation, all Confidential Information shall be kept completely

confidential or may be destroyed by the receiving party, and Confidential Information may not be

used in any subsequent lawsuit except to the extent necessary for counsel for each party to defend

against ethical charges or professional malpractice charges.

               (c)    Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own

work product in subsequent litigation provided that its use does not disclose Confidential

Information.

         11.   Order Subject to Modification. This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing concerning

the subject matter. The Order must not, however, be modified until the parties have been given

                                                8
notice and an opportunity to be heard on the proposed modification.

         12.    Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

         13.    No Prior Judicial Determination.            This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any document

or material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

         14.    Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

         15.    Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file their written agreement to be bound by the provisions of this Order.

         16.    Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

         17.    Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation

                                                   9
that would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order, unless prohibited

from doing so by applicable law. Such notification must include a copy of the subpoena or court

order.

         The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order, and deliver a copy of this Order promptly to the

party in the other action that caused the subpoena to issue. The purpose of imposing these duties

is to alert the interested persons to the existence of this Order and to afford the designating party

in this case an opportunity to try to protect its Confidential Information in the court from which

the subpoena or order issued. The designating party bears the burden and the expense of seeking

protection in that court of its Confidential Information, and nothing in these provisions should be

construed as authorizing or encouraging a receiving party in this action to disobey a lawful

directive from another court. The obligations set forth in this paragraph remain in effect while

the party has in its possession, custody, or control Confidential Information designated by the other

party to this case.

         18.    Disclosure of Confidential Information Covered by Attorney-Client Privilege

or Work Product.       Whether inadvertent or otherwise, the disclosure or production of any

information or document that is subject to an objection on the basis of attorney-client privilege or

work-product protection, including, but not limited to, information or documents that may be

considered Confidential Information under the Protective Order, will not be deemed to waive a

                                                 10
party’s claim to its privileged or protected nature or estop that party or the privilege holder from

designating the information or document as attorney-client privileged or subject to the work-

product doctrine at a later date. Any party receiving any such information or document must

return it upon request to the producing party. Upon receiving such a request as to specific

information or documents, the receiving party must return the information or documents to the

producing party within ten (10) days, regardless of whether the receiving party agrees with the

claim of privilege and/or work-product protection, though the receiving party retains the right to

challenge the designation of attorney-client privilege or work product on any other ground other

than waiver-by-production. Disclosure of the information or document by the other party prior

to such later designation will not be deemed a violation of the provisions of this Order. Although

the provisions of this section constitute an order pursuant to Rule 502(d) and (e) of the Federal

Rules of Evidence, and will be construed in a manner consistent with the maximum protection

provided by said rule, nothing in this Order is intended or will be construed to limit a party’s right

to conduct a review of documents, including electronically-stored information, for relevance,

responsiveness, or segregation of privileged or protected information before production.

       19.     Interests of Justice. The Court retains the right to allow disclosure of any subject

covered by this stipulation or to modify this stipulation at any time in the interest of justice, in

accordance with Paragraph 13 above.

       IT IS SO ORDERED.

       Dated: August 8, 2019, at Kansas City, Kansas.

                                                s/ James P. O’Hara
                                               James P. O’Hara
                                               U.S. Magistrate Judge

                                                 11
WE SO MOVE and agree to abide by the terms of this Order.



By: /s/ A.J. Stecklein
A.J. Stecklein #16330
Michael H. Rapp #25702
Matthew S. Robertson #27254
Stecklein & Rapp Chartered
748 Ann Avenue, Suite 101
Kansas City, Kansas 66101
Telephone: 913-371-0727
Facsimile: 913-371-0727
Email: AJ@KCconsumerlawyer.com
        MR@KCconsumerlawyer.com
        MSR@KCconsumerlawyer.com
Attorneys for Plaintiff


By: /s/ Thomas M. Martin
Thomas M. Martin #13620
M. Cory Nelson, Kan. Dt. Ct. #78428
Lewis Rice LLC
1010 Walnut, Suite 500
Kansas City, Missouri 64106
Telephone: 816-421-2500
Facsimile: 816-421-2500
Email: tmmartin@lewisricekc.com
       cnelson@lewisricekc.com
Attorneys for Defendant




                                           12
                                        ATTACHMENT A

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

_______________ in the case captioned, Richard C. Wallace v. Midland Credit Management, Inc.,

case 19-CV-02282 CM/JPO, and attached hereto, understands the terms thereof, and agrees to be

bound by its terms. The undersigned submits to the jurisdiction of the United States District Court

for the District of Kansas in matters relating to this Protective Order and understands that the terms

of the Protective Order obligate him/her to use materials designated as Confidential Information

in accordance with the order solely for the purposes of the above-captioned action, and not to

disclose any such Confidential Information to any other person, firm, or concern, except in

accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                          ______________________________________

Job Title:                     ______________________________________

Employer:                      ______________________________________

Business Address:              ______________________________________

                               ______________________________________

Date: _____________            ______________________________________
                                     Signature




                                                 13
